DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 10/04/2022 has been considered.
Claim 3 was previously cancelled.
Claims 1-2 and 4-24 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 10/04/2022, has been entered. Claims 1, 11, and 16 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a processor in communication with a storage, the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; 
-receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model; 
-store the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter; 
-determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times; and 
-generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store
The above limitations recite the concept of determining a desired 2D view for inclusion in a product listing. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of store the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter; and determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “store” and “determine” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitations of send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model; and generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the store is an online store and the 3D model data is sent to a first electronic device, the data representing a selected value for a viewing parameter is received from the first electronic device, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “online” and “first electronic device,” language, “send,” “receive,” and “generate” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a processor in communication with a storage, the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; 
-receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model; 
-store the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter; 
-determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times; and 
-generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0107] of Applicant’s specification – “The customer electronic device 150 may be any suitable device capable of augmented reality displays, and may be a dedicated augmented reality device or may be a general purpose device.” Specifically, the additional elements of a processor in communication with a storage, the processor configured to execute instructions, an online store and a first electronic device, are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of sending data, receiving data, storing data, determining data and generating data) such that they amount do no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks). For example, stating that the store is an online store only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 11 is a system reciting similar functions as claim 1. Examiner notes that claim 11 recites the additional elements of a processor in communication with a storage, the processor configured to execute instructions and a first electronic device, however, claim 11 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 16 is a method reciting similar functions as claim 1. Examiner notes that claim 16 recites the additional elements of an online store, and a first electronic device, however, claim 16 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 11 and 16 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2, 4-10, 12-15, and 17-24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 4-10, 12-15, and 17-24 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 2, 4, 6, 10, 12-14, 17-19, 21, and 23, do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 5, 7-9, 15, 20, 22 and 24 recite the additional elements of multiple zoom levels, a virtual object, a plurality of other customer electronic devices, the first electronic device, a virtual reality environment, and an augmented reality environment, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2, 4-10, 12-15, and 17-24 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2, 4-10, 12-15, and 17-24 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 11 and 16, dependent claims 2, 4-10, 12-15, and 17-24 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. determining a desired 2D view for inclusion in a product listing) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0261001 A1), previously cited and hereinafter Wang, in view of Morrison et al. (US 2017/0132841 A1), previously cited and hereinafter Morrison, in further view of Diligenti et al. (US 9,110,975 B1), previously cited and hereinafter Diligenti.
Regarding claim 1, Wang discloses a system (i.e. abstract) comprising: 
	-a processor in communication with a storage (Wang, see at least: “The software architecture 900 may be executing on hardware such as machine 1000 of FIG. 16 that includes, among other things, processors 1010, memory 1030, and I/O components 1050. A representative hardware layer 904 is illustrated and can represent, for example, the machine 1000 of FIG. 10. The representative hardware layer 904 comprises one or more processing units 906 having associated executable instructions 908” [0108]), the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model (Wang, see at least: “method 500 continues at operation 518 and the 3D model module 230 receives a request for a set of models. In one example, the set of models includes two similar models for comparison. In one specific, non-limiting example, the set of models includes two different microwave ovens. In response, the 3D model module 230 returns the requested 3D models [i.e. send three-dimensional (3D) model data to a first electronic device] that are in the 3D model database 299 [i.e. the 3D model data being generated from a stored 3D model]” [0079] and “The client device 110 [i.e. to a first electronic device] may be a device of a user that is used to perform a transaction involving digital items within the network system 102. In one embodiment, the network system 102 is a network-based marketplace that responds to requests for product listings [i.e. associated with a product offering in an online store]” [0027]); 
-receive data representing a first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. receive data representing a first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model]” [0057] and “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle [i.e. for a viewing parameter of the stored 3D model], and generate a set of 2D images [i.e. the viewing parameter being a setting for rendering a view of the stored 3D model]” [0056] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); 
-store the received data in a group of data representing multiple stored selected values (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. store the received data], a set of optimal image angles for an item [i.e. in a group of data representing multiple stored selected values], and generates images from those angles” [0057]); 
-determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on the stored selected values for the viewing parameter (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item [i.e. determine from the group of data], and generates images from those angles [i.e. desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on the stored selected values for the viewing parameter]” [0057] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); and 
-generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. generate, from the stored 3D model, a 2D image] that are more effective in depicting the item [i.e. corresponding to the desired 2D view] in a listing at the networked marketplace [i.e. for inclusion in a stored listing associated with the product offering in the online store]” [0056] and “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. for inclusion in a stored listing associated with the product offering in the online store]. In this way, as selling strategies develop, the 2D image generation module can generate images from items that may more optimally sell the item, according to the remote electronic database of optimal angles, colors, backgrounds, item scenarios, situations, or the like” [0057]).

Wang does not explicitly disclose receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and the group of data representing multiple stored selected values and associated dwell times for the viewing parameter.
Morrison, however, teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. receiving, from the first electronic device, data] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a first selected value for a viewing parameter], as well as user facial features and gestures used during the manipulation. Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and a first dwell time associated with the first selected value for a viewing parameter]” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users [i.e. a selected value for a viewing parameter]” [0143]); and
the known technique of storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter (Morrison, see at least: “analytic engine 238 may track user browsing and manipulations of 3D product representations as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236 [i.e. store the received data in a group of data representing multiple stored selected values] …Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and associated dwell times for the viewing parameter]” [0139]). These known techniques are applicable to the system of Wang as they share characteristics and capabilities, namely, they are directed to presenting virtual representations of specific products.
It would have been recognized that applying the known techniques of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter, as taught by Morrison, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter, as taught by Morrison, into the system of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved system that would facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Wang in view of Morrison does not explicitly teach the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times. 
Diligenti, however, teaches deriving a quality of result statistic (i.e. abstract), including the known technique of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times (Diligenti, see at least: “the model 5102 can be built as users interact with search engines. For example, a timer can track how long a user views or "dwells" on the document 5112. The amount of time 5104 is referred to as "click data". For example, a longer time spent dwelling on a document, termed a "long click" [i.e. weighted according to the associated dwell], can indicate that a user found the document to be relevant for their query. A brief period viewing a document, termed a "short click", can be interpreted as a lack of document relevance. In various implementations, the click data 5114 is a count of each click type (e.g., long, medium, short) for a particular query 5106 and document 5110 combination. Aggregated click data from model queries for a given document [i.e. the stored selected values for the viewing parameter] can be used to create a quality of result statistic for that document and can be used to enhance a ranking of that document. By way of illustration, a quality of result statistic can be a weighted average of the count of long clicks for a given document [i.e. the desired information being determined based on a weighted average value of the stored selected values for the viewing parameter] and query” Col. 7 Ln. 15-31). This known technique is applicable to the system of Wang in view of Morrison as they share characteristics and capabilities, namely, they are directed to deriving a quality of result statistic.
It would have been recognized that applying the known technique of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times, as taught by Diligenti, to the teachings of Wang in view of Morrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times, as taught by Diligenti, into the system of Wang in view of Morrison would have been recognized by those of ordinary skill in the art as resulting in an improved system that would increase the relevance of content displayed to users (Diligenti, Col. 1 Ln. 44-48).

Regarding claim 2, the combination of Wang/Morrison/Diligenti teaches the system of claim 1. Wang further discloses:
-wherein the 2D image is generated after determining that the desired 2D view is absent in the stored listing for the product offering (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item [i.e. wherein the 2D image is generated after determining that the desired 2D view is absent] in a listing at the networked marketplace [i.e. in the stored listing for the product offering]” [0056] and “the item is shoes and the images show each angle of the shoes except the heel of the shoes [i.e. determining that the desired 2D view is absent in the stored listing for the product offering]. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes” [0044]).

Regarding claim 4, the combination of Wang/Morrison/Diligenti teaches the system of claim 1. Wang further discloses:
-a 2D image and updating the stored listing with the 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. a 2D image] that are more effective in depicting the item in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. updating the stored listing with the 2D image]” [0056]).
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of generate a recommendation to include the desired view in the stored Page 2 of 18listing, wherein the recommendation includes the image or includes an option to update the stored listing with the image (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. generate a recommendation to include the desired view in the stored Page 2 of 18listing, wherein the recommendation includes the image or includes an option to update the stored listing with the image] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 1.

Regarding claim 5, the combination of Wang/Morrison/Diligenti teaches the system of claim 1. Wang further discloses:
-wherein the selected value for the multiple stored viewing parameters includes at least one of: multiple selected zoom levels; multiple selected sizes of a virtual object generated based on the stored 3D model; multiple selected viewing angles; multiple selected orientations of the virtual object; or multiple selected visual properties of the virtual object (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. multiple stored viewing parameters], a set of optimal image angles for an item, and generates images from those angles [i.e. wherein the selected value for the multiple stored viewing parameters includes multiple selected viewing angles]” [0057]). 

Regarding claim 7, the combination of Wang/Morrison/Diligenti teaches the system of claim 1. Wang further discloses:
Morrison further teaches wherein the instructions further cause the system to: prior to sending the 3D model data to the first electronic device, send the 3D model data to a plurality of other customer electronic devices (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. send the 3D model data to a plurality of other customer electronic devices] as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236” [0139] and “the metrics may indicate that average user dwell time and/or purchases by a group users on a 3D product representation increased or decreased after a change [i.e. prior to sending the 3D model data to the first electronic device]. The change may be the additional or removal of certain image data, overlaid information, or iconography from the 3D product representation” [0141]);
receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter and the respective associated dwell time (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter] as well as the user purchases of the products represented by the 3D product representations….The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a respective one of the multiple stored selected values for the viewing parameter], as well as user facial features and gestures used during the manipulation. Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and the respective associated dwell time]” [0139]); and
store the data received from the plurality of other customer electronic devices in the group of data (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236 [i.e. store the data received from the plurality of other customer electronic devices in the group of data]” [0139]).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: prior to sending the 3D model data to the first electronic device, send the 3D model data to a plurality of other customer electronic devices; receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter and the respective associated dwell time; and store the data received from the plurality of other customer electronic devices in the group of data, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, to include the teachings of Morrison in order to facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Regarding claim 8, the combination of Wang/Morrison/Diligenti teaches the system of claim 1. Wang further discloses:
-wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in a virtual reality environment (Wang, see at least: “the artificial environment module 250 places (in a virtual environment) a 3D model of a hat on the head of the 3D model of a person [i.e. cause the first electronic device to display the stored 3D model in a virtual reality environment]” [0050]).

Regarding claim 9, the combination of Wang/Morrison/Diligenti teaches the system of claim 1.
Morrison further teaches wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in an augmented reality environment (Morrison, see at least: “The rendering device 206 may render the 3D product representation into a rendered augmented reality environment [i.e. cause the first electronic device to display the stored 3D model in an augmented reality environment] or a rendered virtual reality environment” [0120]). 
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in an augmented reality environment, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, to include the teachings of Morrison in order to facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Regarding claim 10, the combination of Wang/Morrison/Diligenti teaches the system of claim 1.
-determine the desired 2D view (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item [i.e. determine the desired 2D view] in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items” [0056]).
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including wherein the instructions further cause the system to: associate at least one customer attribute with the first selected value for the viewing parameter, wherein the multiple stored selected values in the group of data are also associated with the at least one customer attribute (Morrison, see at least: “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation. In some embodiments, the content management system 216 may tailor the points of interest [i.e. the selected value for the viewing parameter] to a user based on user profile information, such as prior purchase history, prior product browsing history, user demographic information [i.e. associate at least one customer attribute with the first selected value for the viewing parameter]” [0115] and “the metrics may indicate that average user dwell time and/or purchases by a group users [i.e. wherein the multiple stored selected values in the group of data are also associated with the at least one customer attribute] on a 3D product representation increased or decreased after a change. The change may be the additional or removal of certain image data, overlaid information, or iconography from the 3D product representation” [0141]); and
the known technique of determining the desired view to be specific to the at least one customer attribute (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214 [i.e. determine the desired view]” [0143] and “the content management system 216 may tailor the points of interest to a user based on user profile information, such as prior purchase history, prior product browsing history, user demographic information [i.e. to be specific to the at least one customer attribute]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 1.
Additionally, it would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: associate at least one customer attribute with the first selected value for the viewing parameter, wherein the multiple stored selected values in the group of data are also associated with the at least one customer attribute, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, to include the teachings of Morrison in order to facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Regarding claim 11, Wang discloses a system (i.e. abstract) comprising: 
-a processor in communication with a storage (Wang, see at least: “The software architecture 900 may be executing on hardware such as machine 1000 of FIG. 16 that includes, among other things, processors 1010, memory 1030, and I/O components 1050. A representative hardware layer 904 is illustrated and can represent, for example, the machine 1000 of FIG. 10. The representative hardware layer 904 comprises one or more processing units 906 having associated executable instructions 908” [0108]), the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering to a first electronic device, the 3D model data being generated from a first stored 3D model (Wang, see at least: “method 500 continues at operation 518 and the 3D model module 230 receives a request for a set of models. In one example, the set of models includes two similar models for comparison. In one specific, non-limiting example, the set of models includes two different microwave ovens. In response, the 3D model module 230 returns the requested 3D models [i.e. send three-dimensional (3D) model data to a first electronic device] that are in the 3D model database 299 [i.e. the 3D model data being generated from a first stored 3D model]” [0079] and “The client device 110 [i.e. to a first electronic device] may be a device of a user that is used to perform a transaction involving digital items within the network system 102. In one embodiment, the network system 102 is a network-based marketplace that responds to requests for product listings [i.e. associated with a product offering]” [0027]); 
-receive data representing a first selected value for a viewing parameter of the first stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. receive data representing a first selected value for a viewing parameter of the stored 3D model]” [0057] and “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle [i.e. for a viewing parameter of the stored 3D model], and generate a set of 2D images” [0056] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); 
-store the received data in a group of data representing multiple stored selected values, the viewing parameter being a setting for rendering a view of the first stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. store the received data], a set of optimal image angles for an item [i.e. in a group of data representing multiple stored selected values], and generates images from those angles [i.e. the viewing parameter being a setting for rendering a view of the first stored 3D model]” [0057]); 
-determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of a second stored 3D model associated with the same product offering or a different product offering, the first stored 3D model being determined to be relevant to the second stored 3D model, the desired settings for rendering the desired 2D view being determined based on the stored selected values for the viewing parameter (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. determine, from the group of data, desired settings for rendering a desired two-dimensional Page 4 of 18(2D) view of a second stored 3D model associated with the same product offering or a different product offering, the first stored 3D model being determined to be relevant to the second stored 3D model]” [0056] and “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. determine from the group of data], a set of optimal image angles for an item, and generates images from those angles [i.e. the desired settings for rendering the desired 2D view being determined based on the stored selected values for the viewing parameter]” [0057]); and 
-generate, from the second stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the second stored 3D model (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. generate, from the stored 3D model, a 2D image] that are more effective in depicting the item [i.e. corresponding to the desired 2D view] in a listing at the networked marketplace [i.e. for inclusion  in a stored listing]… The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. associated with the second stored 3D model]” [0056] and “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. for inclusion in a stored listing associated with the second stored 3D model]. In this way, as selling strategies develop, the 2D image generation module can generate images from items that may more optimally sell the item, according to the remote electronic database of optimal angles, colors, backgrounds, item scenarios, situations, or the like” [0057]).
Wang does not explicitly disclose receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and the group of data representing multiple stored selected values and associated dwell times for the viewing parameter of the first stored 3D model.
Morrison, however, teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. receiving, from the first electronic device, data] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a first selected value for a viewing parameter], as well as user facial features and gestures used during the manipulation. Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and a first dwell time associated with the first selected value for a viewing parameter]” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users [i.e. a selected value for a viewing parameter]” [0143]); and
the known technique of storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter of the first stored 3D model (Morrison, see at least: “analytic engine 238 may track user browsing and manipulations of 3D product representations as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236 [i.e. store the received data in a group of data representing multiple stored selected values] …Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and associated dwell times for the viewing parameter of the first stored 3D model]” [0139]). These known techniques are applicable to the system of Wang as they share characteristics and capabilities, namely, they are directed to presenting virtual representations of specific products.
It would have been recognized that applying the known techniques of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter of the first stored 3D model, as taught by Morrison, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of receiving, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter; and storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter of the first stored 3D model, as taught by Morrison, into the system of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved system that would facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Wang in view of Morrison does not explicitly teach the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times. 
Diligenti, however, teaches deriving a quality of result statistic (i.e. abstract), including the known technique of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times (Diligenti, see at least: “the model 5102 can be built as users interact with search engines. For example, a timer can track how long a user views or "dwells" on the document 5112. The amount of time 5104 is referred to as "click data". For example, a longer time spent dwelling on a document, termed a "long click" [i.e. weighted according to the associated dwell], can indicate that a user found the document to be relevant for their query. A brief period viewing a document, termed a "short click", can be interpreted as a lack of document relevance. In various implementations, the click data 5114 is a count of each click type (e.g., long, medium, short) for a particular query 5106 and document 5110 combination. Aggregated click data from model queries for a given document [i.e. the stored selected values for the viewing parameter] can be used to create a quality of result statistic for that document and can be used to enhance a ranking of that document. By way of illustration, a quality of result statistic can be a weighted average of the count of long clicks for a given document [i.e. the desired information being determined based on a weighted average value of the stored selected values for the viewing parameter] and query” Col. 7 Ln. 15-31). This known technique is applicable to the system of Wang in view of Morrison as they share characteristics and capabilities, namely, they are directed to deriving a quality of result statistic.
It would have been recognized that applying the known technique of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times, as taught by Diligenti, to the teachings of Wang in view of Morrison would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of desired information being determined based on a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times, as taught by Diligenti, into the system of Wang in view of Morrison would have been recognized by those of ordinary skill in the art as resulting in an improved system that would increase the relevance of content displayed to users (Diligenti, Col. 1 Ln. 44-48).

Regarding claim 12, the combination of Wang/Morrison/Diligenti teaches the system of claim 11. Wang further discloses:
-wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the first and second stored 3D models being associated with the same product offering (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace [i.e. wherein the first stored 3D model is determined to be relevant to the second stored 3D model] including the specific angles used in listings for those similar items” [0056] and “The 3D model module 230 queries the 3D model database 299 to determine whether a substantially similar version of the item is already in the database 299…substantially similar includes an item in the 3D model database 299 that is the same make and model as the item [i.e. on the basis of the first and second stored 3D models being associated with the same product offering]” [0077]).

Regarding claim 13, the combination of Wang/Morrison/Diligenti teaches the system of claim 11. Wang further discloses:
-wherein the first and second stored 3D models are associated with different product offerings, and wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the different product offerings belonging to a same category (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. the first stored 3D model is determined to be relevant to the second stored 3D model]” [0056] and “the item is shoes and the images show each angle of the shoes except the heel of the shoes. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes [i.e. wherein the first and second stored 3D models are associated with different product offerings, and wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the different product offerings belonging to a same category]” [0044]).

Regarding claim 14, the combination of Wang/Morrison/Diligenti teaches the system of claim 11. Wang further discloses:
-wherein the instructions further cause the system to: 
-a generated 2D image and updating the stored listing associated with the second stored 3D model with the generated 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. [a] generated 2D image] that are more effective in depicting the item in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. updating the stored listing associated with the second stored 3D model with the generated 2D image]” [0056] and “the item is shoes and the images show each angle of the shoes except the heel of the shoes. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes [i.e. updating the stored listing associated with the second stored 3D model with the generated 2D image]” [0044]).
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of generate a recommendation to include the desired 2D view in the stored listing associated with the second stored 3D model, the recommendation includes the generated image or includes an option to update the stored listing associated with the second stored 3D model with the generated image (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. the recommendation includes the generated image] that has worked well for a comparable product [i.e. generate a recommendation to include the desired 2D view in the stored listing associated with the second stored 3D model] (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the generated image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 11.

Regarding claim 15, the combination of Wang/Morrison/Diligenti teaches the system of claim 11. Wang further discloses:
Morrison further teaches wherein the instructions further cause the system to: prior to sending the 3D model data to the first electronic device, send the 3D Page 5 of 18model data to a plurality of other customer electronic devices (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. send the 3D model data to a plurality of other customer electronic devices] as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236” [0139] and “the metrics may indicate that average user dwell time and/or purchases by a group users on a 3D product representation increased or decreased after a change [i.e. prior to sending the 3D model data to the first electronic device]. The change may be the additional or removal of certain image data, overlaid information, or iconography from the 3D product representation” [0141]);
receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter and the respective associated dwell time (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter] as well as the user purchases of the products represented by the 3D product representations….The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a respective one of the multiple stored selected values for the viewing parameter], as well as user facial features and gestures used during the manipulation. Camera angle with respect to the 3D product representation, user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view are also tracked [i.e. and the respective associated dwell time]” [0139]); and
store the data received from the plurality of other customer electronic devices in the group of data (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations as well as the user purchases of the products represented by the 3D product representations. The tracked information may be stored in the analytics database 236 [i.e. store the data received from the plurality of other customer electronic devices in the group of data]” [0139]).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: prior to sending the 3D model data to the first electronic device, send the 3D Page 5 of 18model data to a plurality of other customer electronic devices; receive, from each of the plurality of other customer electronic devices, data representing a respective one of the multiple stored selected values for the viewing parameter and the respective associated dwell time; and store the data received from the plurality of other customer electronic devices in the group of data, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, to include the teachings of Morrison in order to facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Claims 16-17, 20, 22 and 23 recite limitations directed towards a method (i.e. abstract) for generating a recommendation for a 2D image based on a 3D model. The limitations recited in claims 16-17, 20, 22 and 23 are parallel in nature to those addressed above for claims 1-2, 5, 7 and 10, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, 5, 7 and 10, respectively.

Regarding claim 18, the combination of Wang/Morrison/Diligenti teaches the method of claim 17. Wang further discloses:
-comparing between the generated 2D image and a current 2D image included in the stored listing for the product offering to determine that the desired 2D view is absent in the listing (Wang, see at least: “the item is shoes and the images show each angle of the shoes except the heel of the shoes [i.e. comparing between the generated 2D image and a current 2D image included in the stored listing for the product offering to determine that the desired 2D view is absent in the listing]. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes” [0044]).

Regarding claim 19, the combination of Wang/Morrison/Diligenti teaches the method of claim 18. Wang further discloses:
-a 2D image and updating the stored listing with the 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. a 2D image] that are more effective in depicting the item in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. updating the stored listing with the 2D image]” [0056]).
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of generating a recommendation to include the desired 2D view in the stored listing, wherein the recommendation includes the image or includes an option to update the stored listing with the image (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. generating a recommendation to include the desired view in the stored listing, wherein the recommendation includes the image or includes an option to update the stored listing with the image] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 16.

Regarding claim 24, the combination of Wang/Morrison/Diligenti teaches the method of claim 16. Wang further discloses:
-causing the first electronic device to display the stored 2D model in a virtual reality or an augmented reality environment (Wang, see at least: “in response to determining that a client device for a user cannot display a 3D model, the 2D image generation module 270 transmits 2D images of the item instead of the 3D model of the item [i.e. causing the first electronic device to display the stored 2D model]” [0057] and “the artificial environment module 250 places (in a virtual environment) a 3D model of a hat on the head of the 3D model of a person [i.e. in a virtual reality or an augmented reality environment]” [0050] and “the 2D image generation module 270 increases a brightness of the 3D model by increasing an artificial light source in a 3D virtual environment [i.e. in a virtual reality or an augmented reality environment] and generating a 2D image of the item using the brighter virtual light source. This may be in response to 2D images of the item being below a threshold brightness” [0058] Examiner notes that if the brightness of the 2D image is adjusted it mean that the 2D image does get displayed in the virtual environment).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Morrison, in further view of Allison et al. (US 2020/0104882 A1), previously cited and hereinafter Allison.
Regarding claim 6, the combination of Wang/Morrison/Diligenti teaches the system of claim 1.
-wherein the data representing the first selected value for the viewing parameter is stored in the group of data (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. is stored in the group of data], a set of optimal image angles for an item [i.e. wherein the data representing the first selected value for the viewing parameter], and generates images from those angles” [0057]).
The combination of Wang/Morrison/Diligenti does not explicitly teach viewing parameter being stored based on the first dwell time being at least a threshold dwell time.
Allison, however, teaches measuring the effectiveness of content (i.e. abstract), including the known technique of viewing parameter being stored based on the first dwell time being at least a threshold dwell time (Allison, see at least: “the system is configured to determine whether content or other features of the invention is successful in maintaining the attachment for one or more individual and/or group (“dwell”). In some embodiments, the system is configured to determine “dwell” is associated with engagement for a predetermined second period of time, such as the duration of substantially an entire, or a substantial portion of a, playlist, presentation, or segment thereof. In some embodiments, the predetermined second period of time is more than 3 seconds [i.e. based on the first dwell time being at least a threshold dwell time]” [0039] and “the model tracks the attentiveness and expression of the one or more user during playback. In some embodiments, such metrics are stored to determine the effectiveness of the content [i.e. viewing parameter being stored]” [0057] Examiner notes that attentiveness is only indicated and stored if the dwell time is more than a predetermined time [i.e. viewing parameter being stored based on the first dwell time being at least a threshold dwell time]). This known technique is applicable to the system of the combination of Wang/Morrison/Diligenti as they share characteristics and capabilities, namely, they are directed to measuring the effectiveness of content.
It would have been recognized that applying the known technique of viewing parameter being stored based on the first dwell time being at least a threshold dwell time, as taught by Allison, to the teachings of the combination of Wang/Morrison/Diligenti would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of viewing parameter being stored based on the first dwell time being at least a threshold dwell time, as taught by Allison, into the system of the combination of Wang/Morrison/Diligenti would have been recognized by those of ordinary skill in the art as resulting in an improved system that would determine the effectiveness of a presentation (Allison, [0012]).

Claim 21 recite limitations directed towards a method (i.e. abstract) for generating a recommendation for a 2D image based on a 3D model. The limitations recited in claim 21 are parallel in nature to those addressed above for claim 6, and are therefore rejected for those same reasons set forth above in claim 6.

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that the Office Action's position is based on an oversimplification of the claim elements and an overbroad interpretation of the groupings of abstract idea. The characterization of the Applicant's claims as being an "improvement of product listing information" neglects the specific technical elements that are integral to the recited steps (Remarks, pages 9-11). 
Examiner respectfully disagrees. The recited claims do not provide the details of specific technical elements that could potentially integrate the abstract idea into a practical application.

Applicant argues that the guidance provided in MPEP does not support broad interpretation of what is considered to be "certain methods of organizing human activity." The Applicant submits that the elements of claim 1 do not encompass any of the examples of advertising, marketing or sales activities in the MPEP. Compared to the above examples, the elements of claim 1 clearly recite steps related to how to render a 2D image. That such rendering is used for a product listing does not immediately result in the computations required to render the 2D image becoming an abstract idea (Remarks, pages 11-12).
Examiner respectfully disagrees. The MPEP provides examples of "certain methods of organizing human activity," however, these examples are not intended to cover every possible advertising or sales activity. Additionally, the claims do not relate to how to render a 2D image, rather they relate to determining what image data should be included in a product listing offered in an online store. The claims merely recite that the setting are for rendering a 2D view without actually reciting how this rendering occurs. Reciting ‘for rendering a 2D view’ only generally links the commercial interactions to a computer environment. 

Applicant further argues that amended claim 1 includes the elements: "store the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter" and "determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times". Storing data representing stored selected values and associated dwell times for a viewing parameter for viewing a 3D model, and determining desired settings for rendering a desired 2D view of the 3D model based on a weighted average value of the stored selected values weighted according to the associated dwell times clearly relate to computations for determining how to render a 2D image. This cannot be considered to encompass advertising, marketing or sales activities, and does not encompass any of the examples listed in MPEP: using advertising as an exchange or currency, structuring a sales force or marketing company, using an algorithm for determining the optimal number of visits by a business representative to a client, or offer-based price optimization (Remarks, pages 12-13).
Examiner respectfully disagrees. Again, the MPEP provides examples of "certain methods of organizing human activity," however, these examples are not intended to cover every possible advertising or sales activity. Storing data representing stored selected values and associated dwell times for a viewing parameter for viewing a 3D model, and determining desired settings for rendering a desired 2D view of the 3D model based on a weighted average value of the stored selected values weighted according to the associated dwell times do not relate to how to render a 2D image. These limitations relate to determining what image data should be included in a product listing offered in an online store, they do not recite any technical elements for how the 2D image is rendered, merely that the desired settings are for rendering and how these desired settings are determined. 

Applicant further argues that even if certain elements of claim 1 were considered to encompass advertising, marketing or sales activities, the Office Action has mischaracterized other elements as falling within this alleged abstract idea. For example, elements such as "send three-dimensional (3D) model data ... the 3D model data being generated from a stored 3D model" and "generate, from the stored 3D model, a 2D image" cannot be reasonably considered to be within advertising, marketing or sales activities. Further, amended claim 1 additionally recites elements of "a setting for rendering a view of the stored 3D model" and "rendering a desired two-dimensional (2D) view of the stored 3D model" that do not fall within advertising, marketing or sales activities and thus should be considered additional elements of the alleged abstract idea. Proper consideration of the claim under Step 2A Prong Two would identify at least the above-emphasized elements of claim 1 as additional elements. These additional elements, when properly identified, clearly integrate the alleged abstract idea into a practical application (Remarks, pages 13-14).
Examiner respectfully disagrees. The limitations of "send three-dimensional (3D) model data ... the 3D model data being generated from a stored 3D model" and "generate, from the stored 3D model, a 2D image" are advertising, and marketing or sales activities because these limitations are steps that contribute to determining what image data should be included in a product listing offered in an online store and do not include any additional elements, such as any inclusion of hardware or details of how computer elements would actually generate 3D model data from a 3D model or generate a 2D image from a 3D model. For instance, “3D model” in “3D model data” is only a description of a type of data and does not provide any functionality to the limitations. Regarding the elements of "a setting for rendering a view of the stored 3D model" and "desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model," the limitations do not recite any actual details of rendering. In both limitations, the settings are for rendering, but no actual recitations regarding the rendering are recited.

Applicant further argues that at least the above-emphasized elements of claim 1 are not recited at a high level of generality. Rather, these are elements that perform specific steps of: "send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model", "receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model", "determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times" and "generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store." These steps integrate claim 1 into a practical application of how to render a 2D image from a stored 3D model (Remarks, page 14).
Examiner respectfully disagrees. As detailed in response to the argument above, these features are not additional elements. Additionally, the limitations do not recite any actual rendering, rather, the settings are for rendering; no actual recitations regarding the rendering are recited. Accordingly, these limitations do not integrate the abstract idea into a practical application.

Applicant further argues that, in reference to the previous Office Action’s response to arguments, claim 1 in fact recites specific elements for how a desired 2D view is identified, for example: "determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times". The desired settings for rendering the desired 2D view are computed using a weighted average of data received from a viewer's electronic device: "receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model". The manner in which data is collected and subsequently used to determine the settings for rendering a desired 2D view of the 3D model is the improvement over existing art, as demonstrated by being novel and non-obvious over the cited art (Remarks, pages 15-16).
Examiner respectfully disagrees. The previous Office Action’s response to arguments said that the recited claims fail to reflect an improvement in the functioning of a computer or an improvement to another technology or technical field as the amended claims do not recite how the computer automatically identifies the desired 2D view of a 3D model and generates a 2D image from the 3D model. The current claims still fail to recite how the computer identifies the desired 2D view. Computed desired settings using a weighted average of data received from a viewer's electronic device does not reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. The additional element of a viewer's electronic device amounts to no more than mere instructions to apply the exception using generic computer components. 
Additionally, the amended claims are not novel and non-obvious over the cited art and even if they were novelty is not the test for eligibility. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of novelty.

Applicant further argues that at least the above-emphasized additional elements of claim 1, which include steps of generating 3D model data, generating a 2D image, rendering a view of a stored 3D model, and rendering a desired 2D view from a stored 3D model provide an improvement in the functioning of a computer, or an improvement to other technology or technical field (e.g., how to render a 2D image from a stored 3D model), are implemented in a particular machine or manufacture that is integral to the claim (e.g., a computer that is specifically programmed to perform the rendering), and do more than merely link the use of a judicial exception to a technological environment (Remarks, page 16). 
 Examiner respectfully disagrees. As explained in the response to the arguments above, the limitations do not recite any actual details of rendering. In both limitations, the settings are for rendering, but no actual recitations regarding how computer elements complete the rendering are recited. Additionally, the claims do not recite how a computer or computer elements are utilized to generate 3D model data or generating a 2D image. Accordingly, the amended claims fail to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Applicant further argues that the Office Action has not considered whether the additional element are well-understood, routine, conventional activities previously known to the industry. In the present case, the Applicant submits that the Office Action has not meet the burden for a showing that the additional elements are well-understood, routine or conventional, as required by Berkheimer. For at least this reason, the Applicant submits that the Office Action has now shown that the answer to Step 2B is "no" (Remarks, pages 16-18).
Examiner respectfully disagrees. As is described in the 2019 PEG (i.e. “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible”), step 2B considers whether additional elements concluded to be insignificant extra-solution activity in Step 2A are more than well-understood, routine, conventional activity in the field. Examiner did not identify any of the additional elements as insignificant extra-solution activity in Step 2A so there weren’t elements to be evaluated in terms of whether they are more than well-understood, routine, conventional activity in the field. This is also why support was not needed to be supplied and is in line with the Berkheimer Memo as further indicated in IV of the 2019 PEG which states “when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum.” A prima facie case has been made in accordance with the 2019 PEG.

Applicant further argues that Office Action's conclusion under Step 2B is based on a mischaracterization of the additional elements, as noted above with respect to Step 2A Prong Two. For example, steps of steps of "send three dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model", "receive, from the first electronic device, data representing a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model", "determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times" and "generate, from the stored 3D model, a 2D image corresponding to the desired 2D view for inclusion in a stored listing associated with the product offering in the online store" cannot be characterized as "generic" computing hardware that "amount to no more than a general link to a technological environment". Indeed, when considering these additional elements, it is even more clear that the Office Action has not shown these elements to be well-understood, routine or conventional, as required by Berkheimer. Such additional elements are specific and, as discussed below with respect to the rejections under 35 U.S.C. 103, are not well understood, routine or conventional (Remarks, pages 18-19).
Examiner respectfully disagrees. As detailed in the response to arguments above, send three dimensional (3D) model data, the 3D model data being generated from a stored 3D model, a setting for rendering a view of the stored 3D model, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, and generate, from the stored 3D model, a 2D image are not additional elements. The additional elements in claim 1 are a processor in communication with a storage, the processor configured to execute instructions, an online store and a first electronic device, and are recited at a high-level of generality such that they amount do no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
Additionally, as described in the response to arguments above, Examiner did not identify any of the additional elements as insignificant extra-solution activity in Step 2A so there weren’t elements to be evaluated in terms of whether they are more than well-understood, routine, conventional activity in the field; this is why support was not needed to be supplied and is in line with the Berkheimer Memo.

Rejections under 35 U.S.C. §103
Applicant argues that Wang, Morrison and Diligenti, whether taken along or in combination, fail to disclose the amended claims as Wang describes a system that generates 2D images from a 3D model. Wang discloses that the 2D image is generated using "optimal image angles" that are retrieved from a remote electronic database (see paragraph [0057]). However, the "optimal image angles" in Wang are not data that represent "a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model. the viewing parameter being a setting for rendering a view of the stored 3D model". Rather than collecting data from a viewing device about selected values and associated dwell times for a viewing parameter, Wang states that "The specific angles [that is, the optimal image angles] may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items." In other words, Wang's optimal image angles are based only how other items are shown by other merchants in product listings. This means that Wang does not make use of any data about how viewers are actually viewing 3D models. Wang's optimal image angles are calculated using essentially static data that does not consider the selected value and dwell time that a viewer prefers for rendering a view of a 3D model (Remarks, pages 19-21).
Examiner respectfully disagrees. The combination of Wang, Morrison and Diligenti teach the amended claims. Wang discloses, as Applicant has pointed out, a set of optimal images angles for an item and these image angles are determined using a statistical analysis of similar items sold, thus, the optimal angles are selected values for the viewing parameter of ‘angle’ which is a setting for rendering a view of the stored 3D model. Accordingly, Wang discloses a first selected value for a viewing parameter of the stored 3D model, the viewing parameter being a setting for rendering a view of the stored 3D model. While Wang does not explicitly disclose a first dwell time associated with the first selected value, this is taught by Morrison. Morrison teaches tracking user browsing and manipulations of 3D product representations include tracking the user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected or view [i.e. a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model. the viewing parameter being a setting for rendering a view of the stored 3D model] (see Morrison, [0139]). Morrison modifies the teachings of Wang to utilize data about how viewers are actually viewing 3D models. Thus, the cited references teach the amended claims.

Applicant further argues that because Wang does not collect data that represent a first selected value and a first dwell time associated with the first selected value for a viewing parameter of the stored 3D model, Wang cannot disclose "store the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter" and "determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on a weighted average value of the stored selected values for the viewing parameter weighted according to the associated dwell times" (Remarks, pages 21-22).
As detailed in the rejection above, these features are taught by a combination of Wang, Morrison and Diligenti. These features are rejected under 35 U.S.C. §103 not 35 U.S.C. §102. The known techniques taught by Morrison are applicable to the teachings of Wang as they share characteristics and capabilities, namely, they are directed to presenting virtual representations of specific products and it would have been recognized by those of ordinary skill in the art as resulting in an improved system that would facilitate sales by allowing a user to visualize new products (Morrison, [0160]). Additionally, the known techniques taught by Diligenti are applicable to the teachings of Wang in view of Morrison as they share characteristics and capabilities, namely, they are directed to deriving a quality of result statistic and it would have been recognized by those of ordinary skill in the art as resulting in an improved system that would increase the relevance of content displayed to users (Diligenti, Col. 1 Ln. 44-48).

Applicant further argues that while paragraph [0139] discloses tracking "user dwell time at each of the orientation, scale, angle and/or direction", Morrison fails to disclose associating the user dwell time with a particular selected value for a viewing parameter, or computing a weighted average of stored selected values where the dwell times are used as weights. In Morrison, the user dwell time is used to determine whether a user is interested in a particular product or whether a change to the 3D product representation is beneficial. In other words, with reference to paragraphs [0140]-[0141], Morrison only uses dwell time as an indicator of whether a user likes or dislikes a particular product a change to the overall 3D product representation. Importantly, Morrison does not consider the dwell time for each selected value for a viewing parameter, but rather appears to consider only overall dwell time for viewing the product. explicitly store the dwell time associated with each specific selected value for a viewing parameter, thus it is not possible for Morrison to use the dwell time as a weight for calculating a weighted average of the selected values. The statistics described in this passage of Morrison refer only to how frequently a particular 3D image, description or augmentation is viewed. At best paragraph [0141] identifies the most frequent 3D image and its viewed information. This passage fails to disclose any dwell time associated with a selected value for a viewing parameter, let alone calculating a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times. (Remarks, pages 22-24).
Examiner respectfully disagrees. Paragraph [0139] of Morrison teaches tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation and user dwell time at each of the orientation, scale, angle, and/or direction, features or descriptions selected [i.e. associating the user dwell time with a particular selected value for a viewing parameter], as well as, this tracked information being stored in an analytics database [i.e. storing the received data in a group of data representing multiple stored selected values and associated dwell times for the viewing parameter]. Morrison clearly teaches that the tracked dwell time is corresponding to each of the viewed values of the orientation, scale, angle, and/or direction as the dwell time is tracked for each selected value viewed by the user rather than just an overall dwell time. Regarding paragraphs [0140]-[0141], Morrison may utilize the tracked dwell times at each selected values of each viewing parameter to determine certain metrics, however, that does not negate the fact that the dwell times at each selected values of each viewing parameter are tracked and stored prior to calculating these metrics. In fact, it is clear in paragraph [0139] (which states “the analytic engine 238 may generate metrics based on the tracked information”), that the tracked dwell times at each selected values of each viewing parameter are used to calculate metrics such as average user dwell time which further indicates that the tracked data is not merely overall dwell time. Additionally, Morrison is not cited to teach calculating a weighted average value of the selected values for the viewing parameter weighted according to the associated dwell times; Diligenti is cited for this feature. Thus, the cited references teach the amended claims.

Applicant further argues that the deficiencies of Wang and Morrison are not remedied by a further combination with Diligenti. Diligenti is concerned with how to rank individual documents in response to a user-submitted query (see Abstract). In other words, Diligenti does not consider different selected values for viewing parameters for a document but rather different documents. At best, if the weighted average approach disclosed in Diligenti were to be applied to 3D models, Diligenti would simply identify a preferred overall 3D model, and would fail to consider the individual viewing parameters. Accordingly, Wang and Morrison, in view of Diligenti, still would not arrive at the elements of the Applicant's claim 1 (Remarks, page 24).
Examiner respectfully disagrees. Wang discloses generating 2D images from a set of stored optimal image angles of a 3D model of an item [i.e. determine, from the group of data, desired settings for rendering a desired two-dimensional (2D) view of the stored 3D model, the desired settings for rendering the desired 2D view being determined based on the stored selected values for the viewing parameter] (see Wang, [0057]-[0061]). Diligenti modifies the determination of optimal image angles (which takes into consideration the individual viewing parameters) of Wang to include the use of the weighted average approach described in Diligenti. Thus, the cited references teach the amended claims.

Applicant further argues that the deficiencies of Wang, Morrison and Diligenti are not remedied by Allison. Allison fails to consider dwell time associated with specific parameters of a playback, and applies dwell time only to the playback of the overall content. At best, Allison considers overall content is effective for user engagement, but fails to consider the parameters. Thus, Allison shares at least this deficiency of Wang, Morrison and Diligenti (Remarks, page 24).
Allison is not cited to teach the above argued features of the independent claims.

Applicant further argues that independent claims 11 and 16 include elements similar to the above-discussed elements of claim 1, and thus are not disclosed by Wang, Morrison, Diligenti and Allison, whether taken alone or in combination, for at least the above reasons. Therefore, the Applicant's independent claims, and their respective dependent claims, are allowable Wang, Morrison, Diligenti and Allison, whether taken alone or in combination. The Applicant respectfully asks that the rejections under 35 U.S.C. 103 be withdrawn (Remarks, page 25).
Examiner respectfully disagrees. The cited references teach the features of the amended claims, and accordingly, independent claims 11 and 16 as well as the dependent claims are rejected for the reasons detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Beauchamp et al. (US 2020/0202419 A1) teaches providing with customers new ways to evaluate and interact with products and providing merchants the ability to showcase various features of these products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684